— The patent describes the land as lying on Crotan Sound, and "beginning at a pine at the sound side, and running thence along the soundand marsh, south 36 east two hundred and twenty poles," to another point, which is also on the sound. There is, therefore, a precise call for the sound, throughout the first line, from its commencement to its termination; and we deem it perfectly settled, that such a call cannot be departed from, to follow mere course and distance, under any circumstances. There are numerous cases, that the natural boundary called for, corrects and controls course and distance. Den ex dem. Sandifer v. Foster, 1 Hay. Rep. 237, is the leading one; and in that, these same words, "thence along the river," carried a line half a mile beyond a white oak, called for as its termination, to the river, and then up the river, as it meandered, to the beginning, which was on the river. The judgment must be affirmed.
PER CURIAM.                                          Judgment affirmed. *Page 63